United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Fresno, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1572
Issued: March 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 3, 2009 appellant, through her attorney, filed a timely appeal of the May 1, 2009
merit decision of the Office of Workers’ Compensation Programs, finding that she had not
established partial disability beginning February 18, 2008. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to compensation for partial disability beginning
February 18, 2008.
FACTUAL HISTORY
On November 19, 2007 appellant, then a 55-year-old tax technician, filed a claim alleging
that she developed shoulder pain in the performance of duty. The Office accepted her claim for
sprain of the right shoulder and upper arm.

On November 28, 2007 Dr. Roy Levin, a Board-certified internist, diagnosed an acute
shoulder strain and released appellant to work full time with restrictions, including no use of the
right arm, shoulder or hand. He stated that her condition resulted from her employment
activities, which involved working on a computer. Dr. Levin recommended a course of physical
therapy, which was approved by the Office. In work excuses dated December 5 and 14, 2007, he
advised appellant to stay off work due to her accepted injury until January 31, 2008. Appellant
stopped working on December 10, 2007.
On January 24, 2008 Dr. Levin advised that appellant was able to work five hours per
day, provided that she be restricted from any use of her right arm, shoulder or hand. He stated
that she was experiencing tenderness in her right shoulder due to her accepted injury. On
February 8, 2008 Dr. Levin stated that appellant was able to work 7 hours per day (28 hours per
week). On February 15, 2008 he altered her restrictions to working 5 hours per shift, with a
maximum of 20 hours per week.1 Dr. Levin noted appellant’s complaint of increasing pain when
she worked more than five hours per day. On examination, he found right shoulder tenderness
interiorly. Appellant was able to abduct to 90 degrees.
On February 20, 2008 appellant accepted a light-duty job offer in accordance with
Dr. Levin’s proposed restrictions. She was to perform the duties of a tax examiner assistant;
however, her tour of duty would not exceed 5 hours per day (20 hours per week) and she would
not be required to use her right shoulder, arm or hand.
In a March 21, 2008 report, Dr. Ken Jung, a treating physician, diagnosed tendinitis of
the right shoulder due to appellant’s accepted condition. He opined that she was able to work no
more than five hours per day, with no use of the right arm, shoulder or hand.
Appellant filed claims for compensation for the period February 16 through 29, 2008.2
On March 27, 2008 Dr. Gregory Benbow, the employing establishment medical officer, stated
that her then current position as a union steward essentially required her to go to meetings. He
contended that appellant should be able to resume a full-time position, as her repetitive duties
had been eliminated.
In letters dated April 9 and 11, 2008, the Office informed appellant that the medical
evidence of record was insufficient to establish that she was unable to work more than 5 hours
per day (20 hours per week), particularly in light of the employing establishment’s assertion that
she was not required to perform repetitive motions in her current position. Appellant was
advised to obtain a physician’s report explaining why she was unable to work on a full-time
basis.
The record contains a January 4, 2008 report of a magnetic resonance imaging (MRI)
scan of the right shoulder reflecting some mild tendinisis involving the anterior leading edge of
the supraspinatus tendon, consistent with intratendinous degenerative changes.

1

Dr. Levin reiterated his restrictions of 5-hour workdays (20-hour weeks) on March 21, 2008.

2

Appellant subsequently filed claims for compensation for periods through May 17, 2008.

2

On April 14, 2008 the Office provided Dr. Levin with a position description for a union
steward and asked him to explain why appellant was limited to working in that position 5 hours
per day, with a maximum of 20 hours per week with restrictions. He was asked to provide
objective findings to support his opinion.
In a narrative report dated April 28, 2008, Dr. Levin stated that a right shoulder surgery,
which occurred two years prior to the filing of this claim, caused significant scarring in the
muscle. Appellant’s employment duties at that time included jerking and moving her shoulder
rapidly for 10 hours per day. Dr. Levin opined that, due to the different densities of scar tissue
and muscle tissue itself, micro tears occurred, which became diffused enough to cause significant
pain. He stated, “This is of course a clinical judgment, as an MRI [scan] is not yet sophisticated
enough to pick up these subtle findings.” Dr. Levin diagnosed an acute strain, not from one
incident, but from several months of small tears. He reported that appellant had continued to
experience a great deal of pain, exacerbated by muscle spasm and stress, while doing her work,
even with restrictions. Dr. Levin, therefore, took her off work for awhile. When appellant
returned to work on January 24, 2008, she was unable to tolerate working more than five hours
per day, as just moving around for more than that caused quite severe pain, which made it
difficult for her to function. Dr. Levin opined that she was not able to work more than five hours
a day without exacerbating extreme pain. He also stated that appellant needed rehabilitation and
intense pain management.
The record also contains notes from Dr. Levin from November 28, 2007 through
September 15, 2008 documenting appellant’s continuing right shoulder pain.
By decision dated November 26, 2008, the Office denied appellant’s claims for
compensation commencing February 18, 2008 on the grounds that there were no objective
findings to support partial disability. Moreover, no rationalized medical evidence explained why
she was unable to work more than five hours per day or why she could not perform the duties of
a union steward on a full-time basis.
On December 3, 2008 appellant, through her representative, requested a telephonic
hearing. At the March 25, 2009 hearing, counsel contended that Dr. Levin’s April 28, 2008
report substantiated her claim that she was unable to work more than five hours per day
beginning February 18, 2008.
Appellant submitted copies of physical therapy notes, MRI scan reports and physician’s
notes previously received and considered by the Office. She also submitted reports from
Dr. Levin and Dr. Jung reflecting the progression of her right shoulder condition.
By decision dated May 1, 2009, the Office hearing representative affirmed the
November 26, 2008 decision. He found that appellant had failed to establish that she sustained a
recurrence of disability as of February 18, 2008.

3

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,3 the term disability means the
incapacity, because of an employment injury, to earn the wages that the employee was receiving
at the time of injury.4 Disability is thus not synonymous with physical impairment, which may
or may not result in incapacity to earn wages. An employee who has a physical impairment
causally related to a federal employment injury but who nevertheless has the capacity to earn the
wages he or she was receiving at the time of injury, has no disability as that term is used in the
Act.5 For each period of disability claimed, a claimant has the burden of proving that she is
disabled for work as a result of her employment injury. Whether a particular injury caused an
employee to be disabled for employment and the duration of that disability are medical issues
which must be provided by preponderance of the reliable, probative and substantial medical
evidence.6
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurts too much to work, without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.7
ANALYSIS
The Office accepted appellant’s claim for a sprain of the right shoulder and upper arm.
Appellant filed claims for wage-loss compensation for partial disability beginning February 18,
2008 alleging that she was able to work only five hours per day. In its May 1, 2009 decision, the
Office hearing representative affirmed the denial of her claim. The Board finds that the medical
evidence of record is insufficient to establish that appellant was partially disabled during the
period in question.
In support of her claim, appellant submitted numerous work excuses from her attending
physician. On February 15, 2008 Dr. Levin opined that she could work 5 hours per day with
restrictions, subject to a maximum of 20 hours per week. He related appellant’s complaint of
increasing pain when she worked more than five hours per day. Dr. Levin stated that she had
right shoulder tenderness interiorly and that she was able to abduct to 90 degrees. However, he
did not provide detailed examination findings; nor did he offer any medical rationale to support
his opinion. Without such rationale, Dr. Levin’s report is of limited probative value and is not
sufficient to establish that appellant was unable to work more than five hours per day due to her
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.5(f).

5

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

6

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

7

Id.

4

accepted employment injury.8 Subsequent disability slips from Dr. Levin and Dr. Jung, which
repeated her work limitations but did not contain medical rationale explaining why she was
restricted to a five-hour workday, is also insufficient to establish her partial disability.
On April 28, 2008 Dr. Levin stated that, when appellant returned to work on January 24,
2008, she was unable to tolerate working more than five hours per day, as just moving around for
more than that caused quite severe pain, which made it difficult for her to function. He opined
that, due to the different densities of scar tissue and muscle tissue itself in her right shoulder,
micro tears occurred, which became diffused enough to cause significant pain. Dr. Levin noted
that his opinion was “a clinical judgment, as an MRI [scan] is not yet sophisticated enough to
pick up these subtle findings.” He diagnosed an acute strain, not from one incident, but from
several months of small tears and reported that appellant had continued to experience a great deal
of pain, exacerbated by muscle spasm and stress, while doing her work, even with restrictions.
However, Dr. Levin did not provide any objective signs of disability or address appellant’s
inability to perform the specific functions of her light-duty position. He did not describe her
duties as a tax examiner or as a union steward. Dr. Levin did not discuss why appellant was
unable to perform duties related to these positions with only her left upper extremity. Rather, he
merely speculated, without documentation of their existence, that micro tears in her muscle
tissue over a period of months caused an acute shoulder strain. As noted, when a physician’s
statements regarding an employee’s ability to work consist of a repetition of the employee’s
complaints that she hurts too much to work, without objective signs of disability, the physician
has not presented a probative medical opinion on the issue of disability or a basis for payment of
compensation.9 Moreover, Dr. Levin did not explain how an acute shoulder strain could be
caused by micro tears. Without the necessary physical findings and medical reasoning, this
report is not sufficient to meet appellant’s burden of proof in establishing that she was partially
disabled due to her accepted employment injuries.
The Board finds that the medical evidence does not establish that appellant was unable to
work more than 5 hours per day or 20 hours per week, due to her accepted employment injury.
The Board will affirm the hearing representative’s May 1, 2009 decision.
On appeal, counsel argues that the Office’s decision was contrary to fact and law. For
reasons stated herein, the Board finds his contentions to be without merit.

8

Id.

9

Id.

5

CONCLUSION
The Board finds that the medical evidence of record is not sufficient to establish that
appellant was partially disabled due to her accepted employment injury beginning
February 18, 2008.
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

